

117 HRES 205 IH: Honoring Army Chaplain Emil J. Kapaun.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 205IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Mann (for himself, Mr. LaTurner, and Mr. Estes) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring Army Chaplain Emil J. Kapaun.Whereas Chaplain (Captain) Emil J. Kapaun was born to parents of German-Bohemian ancestry in the rural farming community of Pilsen, Kansas on April 20, 1916;Whereas Chaplain Kapaun studied classics and philosophy and graduated from Conception College in Conception, Missouri in June 1936 and Kenrick Theological Seminary in St. Louis, Missouri in 1940;Whereas Chaplain Kapaun was ordained a Catholic priest of the Diocese of Wichita in 1940;Whereas Chaplain Kapaun was appointed auxiliary chaplain in 1943 at the Herington Army Airfield near Herington, Kansas;Whereas, in 1944, Chaplain Kapaun entered the Army Chaplain Corps and, following a brief post in Camp Wheeler, Georgia, Chaplain Kapaun served the troops in World War II in the Burma and India Theater until 1946;Whereas, in 1948, Chaplain Kapaun re-enlisted in the Army Chaplain Corps for the second time;Whereas Chaplain Kapaun mobilized in support of the Korean conflict in 1950, and served as a chaplain with the 1st Cavalry Division in Japan and Korea;Whereas Chaplain Kapaun was taken as a prisoner of war by Chinese forces on November 2, 1950, during the Battle of Unsan;Whereas during the fight, which started on November 1, 1950, Chaplain Kapaun moved repeatedly under enemy direct fire to rescue wounded soldiers outside the perimeter of his battalion and successfully—(1)negotiated with the enemy for the safety of wounded soldiers of the United States; (2)knocked aside the rifle of a Chinese soldier who was about to execute Staff Sergeant Herbert Miller; and(3)rejected multiple opportunities for escape and instead volunteered to stay and care for the wounded;Whereas, during the time Chaplain Kapaun spent in captivity, Chaplain Kapaun frequently risked his life by sneaking around the camp after dark, foraging for food, building fires, caring for the sick, and encouraging his fellow soldiers to sustain their faith and their humanity, and Chaplain Kapaun risked punishment by leading prayers and spiritual services for the other prisoners of war;Whereas Chaplain Kapaun died of illness and maltreatment on May 23, 1951;Whereas, in 1953, Chaplain Kapaun's surviving fellow prisoners of war were released and began to share stories of the role of Chaplain Kapaun in their survival;Whereas, in 1956, Chaplain Kapaun Memorial High School (now known as Kapaun Mt. Carmel Catholic High School) was opened and named after Chaplain Kapaun;Whereas, in 1993, Pope John Paul II declared Chaplain Kapaun a Servant of God, the first stage on the path to canonization and the Vatican continues investigations into possible canonization;Whereas, in 2013, President Barack Obama posthumously awarded Chaplain Kapaun the Medal of Honor;Whereas, upon bestowing the highest award for valor in the United States military, President Obama stated that Chaplain Kapaun was an American soldier who didn’t fire a gun, but who wielded the mightiest weapon of all: the love for his brothers so powerful that he was willing to die so that they might live;Whereas, in addition to the Medal of Honor, Chaplain Kapaun has been awarded the— (1) Distinguished Service Cross; (2)Bronze Star Medal with V Device;(3)Legion of Merit;(4)Prisoner of War Medal;(5)Asiatic-Pacific Campaign Medal with 1 Bronze Service Star for Central Burma Campaign;(6)World War II Victory Medal;(7)Army of Occupation Medal with Japan Clasp;(8)Korean Service Medal with 2 Bronze Service Stars;(9)National Defense Service Medal; and(10)United Nations Service Medal;Whereas there are more than 7,500 servicemembers who served in the Korean War who remain unaccounted for;Whereas, following the 1953 Korean Armistice Agreement and as part of Operation Glory, 867 sets of unidentified remains were turned over to the United States and were interred as Unknowns at the National Memorial Cemetery of the Pacific in Honolulu, Hawaii;Whereas, in 2019, the Defense POW/MIA Accounting Agency began disinterring 652 sets of unknown Korean War remains at the National Memorial Cemetery of the Pacific; andWhereas, in 2021, the remains of Chaplain Kapaun were exhumed from the National Memorial Cemetery of the Pacific and identified using dental records and DNA: Now, therefore, be itThat the House of Representatives—(1)honors and recognizes Chaplain (Captain) Emil J. Kapaun for—(A)his heroic service to the United States of America and the United States Army;(B)his heroism, patriotism, and selfless service; and(C)the extraordinary courage, conviction, and faith with which he provided comfort and reassurance to his fellow soldiers;(2)expresses condolences to the family of Chaplain Emil Kapaun;(3)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the family of Chaplain Emil Kapaun; and(4)will never cease in the task of recovering and remembering all prisoners of war and soldiers missing in action from World War II, the Korean conflict, the Vietnam era, hostilities during the Cold War, the Persian Gulf War, Operation Iraqi Freedom, Operation New Dawn, other contingency operations taking place in the Middle East since September 11, 2001, and Operation Enduring Freedom. 